Exhibit 10.2
ANNEX I
TO
SECURITIES PURCHASE AGREEMENT
<PROTOTYPE FOR EACH ISSUANCE>


FORM OF DEBENTURE


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

No.  06-01- 1 
                                                                                                                                                       US
$_____________ 
  PLURISTEM LIFE SYSTEMS, INC. 7% SENIOR SECURED CONVERTIBLE DEBENTURE SERIES
06-01 DUE
__________
, 200_2


     THIS DEBENTURE is one of a duly authorized issue of up to $__________3 in
Debentures of PLURISTEM LIFE SYSTEMS, INC., a corporation organized and existing
under the laws of the State of Nevada (the "Company") designated as its 7%
Senior Secured Convertible Debentures Series 06-01.

     FOR VALUE RECEIVED, the Company promises to pay to ___________________, the
registered holder hereof (the "Holder"), the principal sum of _________________
and 00/100 Dollars (US $___________________) on ______________, 200_4 (the
“Maturity Date”) and to pay interest, on a compound basis, on the principal sum
outstanding from time to time in arrears at the rate of 7% per annum, accruing
from ____________, 200_5, the date of initial issuance of this Debenture (the
“Issue Date”), on the date (each, an “Interest Payment Date”) which is the
earlier of (i) the last calendar day of June and December of each calendar year
(each, a “Scheduled Interest Payment Date”), except that the first Scheduled
Interest Payment Date shall be June 30, 2006, (ii) a Conversion Date (as defined
below) or (iii) the Maturity Date, as the case1Insert unique Debenture number
for each issuance. 2Insert date which is second anniversary of the Closing Date
3Insert the Aggregate Purchase Price.

4See footnote 2

5Insert the Closing Date.

D/BIP/832197.1


3/31/06


1

--------------------------------------------------------------------------------

may be. Interest shall accrue semi-annually (pro-rated on a daily basis for any
period longer or shorter than a half year) from the later of the Issue Date or
the previous Interest Payment Date) and shall be payable in cash or, at the
Company’s option but subject to the other provisions of this Debenture, in
Common Stock. If not paid in full on an Interest Payment Date, interest shall be
fully cumulative and shall accrue on a daily basis, based on a 365-day year
semi-annually or until paid, whichever is earlier. Additional provisions
regarding the payment of interest are provided in Section 4(D) below (the terms
of which shall govern as if this sentence were not included in this Debenture).

     This Debenture is being issued pursuant to the terms of the Securities
Purchase Agreement, dated as of April 3, 2006 (the “Securities Purchase
Agreement”), to which the Company and the Holder (or the Holder’s predecessor in
interest) are parties. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Securities Purchase Agreement.

This Debenture is subject to the following additional provisions:

     1. The Debentures will initially be issued in denominations determined by
the Company, but are exchangeable for an equal aggregate principal amount of
Debentures of different denominations, as requested by the Holder surrendering
the same. No service charge will be made for such registration or transfer or
exchange.

     2. The Company shall be entitled to withhold from all payments of principal
of, and interest on, this Debenture any amounts required to be withheld under
the applicable provisions of the United States income tax laws or other
applicable laws at the time of such payments, and Holder shall execute and
deliver all required documentation in connection therewith.

     3. This Debenture has been issued subject to investment representations of
the original purchaser hereof and may be transferred or exchanged only in
compliance with the Securities Act of 1933, as amended (the "Act"), and other
applicable state and foreign securities laws and the terms of the Securities
Purchase Agreement. In the event of any proposed transfer of this Debenture, the
Company may require, prior to issuance of a new Debenture in the name of such
other person, that it receive reasonable transfer documentation that is
sufficient to evidence that such proposed transfer complies with the Act and
other applicable state and foreign securities laws and the terms of the
Securities Purchase Agreement. Prior to due presentment for transfer of this
Debenture, the Company and any agent of the Company may treat the person in
whose name this Debenture is duly registered on the Company's Debenture Register
as the owner hereof for the purpose of receiving payment as herein provided and
for all other purposes, whether or not this Debenture be overdue, and neither
the Company nor any such agent shall be affected by notice to the contrary.

     4. A. (i) At any time on or after the Issue Date and prior to the time this
Debenture is paid in full in accordance with its terms (including, without
limitation, after the Prepayment Date, as defined below, and after the
occurrence of an Event of Default, as those terms are defined below, or, if the
Debenture is not fully paid or converted after the Maturity Date), the Holder of
this Debenture is entitled, at its option, subject to the following provisions

D/BIP/832197.1


3/31/06


2

--------------------------------------------------------------------------------

of this Section 4, to convert this Debenture at any time into shares of Common
Stock, $0.00001 par value ("Common Stock"), of the Company at the Conversion
Price (as defined below). The minimum principal amount of each conversion shall
be $10,000 or, if the outstanding principal amount of this Debenture is less
than $10,000, the outstanding principal balance of this Debenture.

     (ii) On the Maturity Date the Company shall pay the principal and accrued
interest (through the actual date of payment) of any portion of this Debenture
which is then outstanding.

     (iii) For purposes of this Debenture, the following terms shall have the
meanings indicated below:

“Conversion Price” means the lower of (x) the Variable Conversion Price or (y)
the Lowest Fixed Conversion Price (each of which amount is subject to adjustment
as provided herein).

“Variable Conversion Price” means the amount equal to (x) the VWAP for the
twenty (20) Regular Trading Days ending on the Trading Day immediately preceding
the relevant Conversion Date, multiplied by (y) (1) one hundred percent (100%),
less (2) the Effective Percentage.

“VWAP” means the volume weighted average price of the Common Stock on the
Principal Trading Market for the relevant Regular Trading Day(s), as reported by
the Reporting Service.

“Reporting Service” means Bloomberg LP or if that service is not then reporting
the relevant information regarding the Common Stock, a comparable reporting
service of national reputation selected by a Majority in Interest of the Holders
and reasonably acceptable to the Company.

“Effective Percentage” means twenty-five percent (25%), which percentage is
subject to increase under certain conditions as contemplated in the Securities
Purchase Agreement.

“Lowest Fixed Conversion Price” means the lowest New Transaction Price from any
New Transaction (as those terms are defined in the Securities Purchase
Agreement) (which amount, if any, is subject to subsequent adjustment as
provided herein).

“Acceptable Trading Market” means any of the following: (w) the Over the Counter
Bulletin Board Market, (x) the NASDAQ/SmallCap or National Market, (y) the
American Stock Exchange or (z) the New York Stock Exchange.

     B. Conversion shall be effectuated by faxing a Notice of Conversion (as
defined below) to the Company as provided in this paragraph. The Notice of
Conversion shall

D/BIP/832197.1


3/31/06


3

--------------------------------------------------------------------------------

be executed by the Holder of this Debenture and shall evidence such Holder's
intention to convert this Debenture or a specified portion hereof in the form
annexed hereto as Exhibit A. If paid in Common Stock as contemplated hereby,
interest accrued or accruing from the Issue Date to the relevant Interest
Payment Date and not previously paid shall be paid in Common Stock at the
Conversion Price applicable as of such Interest Payment Date. No fractional
shares of Common Stock or scrip representing fractions of shares will be issued
on conversion, but the number of shares issuable shall be rounded to the nearest
whole share. The date on which notice of conversion is given (the "Conversion
Date") shall be deemed to be the date on which the Holder faxes or otherwise
delivers the conversion notice ("Notice of Conversion") to the Company so that
it is received by the Company on or before such specified date, provided that,
if such conversion would convert the entire remaining principal of this
Debenture, the Holder shall deliver to the Company the original Debentures being
converted no later than five (5) Trading Days thereafter. Delivery of the Notice
of Conversion shall be accepted by the Company by hand, mail or courier delivery
at the address specified in said Exhibit A or at the facsimile number specified
in said Exhibit A (each of such address or facsimile number may be changed by
notice given to the Holder in the manner provided in the Securities Purchase
Agreement). Certificates representing Common Stock upon conversion (“Conversion
Certificates”) will be delivered to the Holder at the address specified in the
Notice of Conversion (which may be the Holder’s address for notices as
contemplated by the Securities Purchase Agreement or a different address), via
express courier, by electronic transfer or otherwise, within three (3) Trading
Days (such third Trading Day, the “Delivery Date”) after the relevant Conversion
Date and, if interest is paid by Common Stock with respect to any other Interest
Payment Date, the Interest Payment Date. The Holder shall be deemed to be the
holder of the shares issuable to it in accordance with the provisions of this
Section 4(B) on the Conversion Date.

     C. Notwithstanding any other provision hereof or of any of the other
Transaction Agreements, in no event (except (i) as specifically provided herein
as an exception to this provision, or (ii) while there is outstanding a tender
offer for any or all of the shares of the Company’s Common Stock) shall the
Holder be entitled to convert any portion of this Debenture, or shall the
Company have the obligation to convert such Debenture (and the Company shall not
have the right to pay interest hereon in shares of Common Stock) to the extent
that, after such conversion or issuance of stock in payment of interest, the sum
of (1) the number of shares of Common Stock beneficially owned by the Holder and
its affiliates (other than shares of Common Stock which may be deemed
beneficially owned through the ownership of the unconverted portion of the
Debentures or other convertible securities or of the unexercised portion of
warrants or other rights to purchase Common Stock), and (2) the number of shares
of Common Stock issuable upon the conversion of the Debentures with respect to
which the determination of this proviso is being made, would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock (after taking into account the shares to be
issued to the Holder upon such conversion). For purposes of the proviso to the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, except as otherwise provided in clause (1) of such sentence. The
Holder, by its acceptance of this Debenture, further agrees that if the Holder
transfers or assigns any of the Debentures to a party who or which would not be
considered such an affiliate, such assignment shall be made subject to the
transferee’s or assignee’s specific agreement to be bound by the provisions of
this Section

D/BIP/832197.1


3/31/06


4

--------------------------------------------------------------------------------

4(C) as if such transferee or assignee were the original Holder hereof. Nothing
herein shall preclude the Holder from disposing of a sufficient number of other
shares of Common Stock beneficially owned by the Holder so as to thereafter
permit the continued conversion of this Debenture.

     D. (i) Subject to the terms of Section 4(C) and to the other terms of this
Section 4(D), interest on the principal amount of this Debenture converted
pursuant to a Notice of Conversion shall be due and payable, at the option of
the Company, in cash or Common Stock on the Interest Payment Date.

     (ii) If the interest is to be paid in cash, the Company shall make such
payment within three (3) Trading Days of the Interest Payment Date. If the
interest is not paid by such third Trading Day, the interest must be paid in
Common Stock in accordance with the provisions of this Section 4(D), unless the
Holder consents otherwise in each specific instance.

     (iii) If interest is to be paid in Common Stock (whether at the election of
the Company or as required hereunder), the number of shares of Common Stock to
be received shall be determined by dividing the dollar amount of the interest by
the Conversion Price in effect on the relevant Interest Payment Date. In such
event, the Common Stock shall be delivered to the Holder, or per Holder’s
instructions, (i) if being issued in connection with a conversion of this
Debenture, on the Delivery Date for the related Conversion Certificates pursuant
to the preceding provisions of this Section 4 (such date, a “Delivery Date”),
and (ii) with respect to all other instances, within five (5) Trading Days after
the Interest Payment Date (such fifth Trading Day, a “Delivery Date”), with the
shares issuable then based on the cumulative accrued interest through such
effective date.

     (iv) If not paid in full on an Interest Payment Date, interest shall be
fully cumulative and shall accrue on a daily basis, based on a 365-day year,
semi-annually or until paid, whichever is earlier.

     (v) Anything herein to the contrary notwithstanding, if the Company does
not pay any monetary amounts due hereunder by the earlier of (x) ten (10)
Trading Days after the same was due in accordance with the terms hereof (without
regard to any grace or cure periods provided for herein with respect to such
payment) or (y) the expiration of any grace or cure periods provided for herein
with respect to such payment, then following such date and during the pendency
of an Event of Default, interest on the outstanding principal hereof shall
accrue at a default interest rate of eighteen percent (18%) per annum.

     E. Reference is made to the provisions of Section 4(g) of the Securities
Purchase Agreement, the terms of which are incorporated herein by reference. The
Conversion Price and other provisions of this Debenture shall be adjusted as
provided in the applicable provisions of said Section 4(g) of the Securities
Purchase Agreement.

     F. (i) Anything in the other provisions of this Debenture or any of the
other Transaction Agreements to the contrary notwithstanding, the Company shall
have the right to prepay the outstanding principal of this Debenture, together
with all accrued interest thereon, in

D/BIP/832197.1


3/31/06


5

--------------------------------------------------------------------------------

whole or in part, on the terms and conditions provided in this Section 4(F). If
the Company elects to make such a prepayment, the Company shall give the Holder
a written notice (the “Prepayment Notice”) of its election to prepay all or a
portion of then outstanding Debenture. The prepayment amount shall be equal to
one hundred twenty percent (120%) of the sum of (x) the principal of this
Debenture being prepaid, plus (y) accrued interest thereon through the
Prepayment Date. Additional terms regarding this prepayment right are provided
below.

     (ii) The Company may give a Prepayment Notice and make the prepayment only
if, (x) on the date on which the Prepayment Notice is given and (y) on every
Trading Day thereafter through and including the Prepayment Date,

(x) there is an effective Registration Statement covering the resale of the
shares issuable on conversion of this Debenture, and

(y) there is no Event of Default hereunder or any event which, with the giving
of notice or the passage of time (that is, without regard to any grace or cure
periods), could be declared an Event of Default hereunder, and

(z) the Common Stock of the Company, including any Conversion Shares to be
issued on conversion of the Debenture during the Prepayment Conversion Period
(as defined below), are eligible for trading on an Acceptable Trading Market.

     (iii) The Prepayment Notice shall specify (x) the principal amount of the
Debenture being prepaid by the Company (the “Prepayment Principal Amount”), (y)
the date (the “Prepayment Date”), which shall be not less than twenty (20)
Trading Days after the Prepayment Notice is received by the Holder, on which
such prepayment will be made, and (z) identify the bank or other source of the
funds (collectively, the “Prepayment Source”). The Prepayment Notice shall be
accompanied by the Prepayment Source’s confirmation to the Holder that funds
(the “Prepayment Funds”) equal to the Prepayment Principal Amount plus all
accrued but unpaid interest thereon through the Prepayment Date will be
available and instructions for the method by which the Holder can provide
instructions to the Prepayment Source to make payment of the Prepayment Funds to
the Holder (such payment to made by check or wire, as specified by the Holder)
on the Prepayment Date.

     (iv) Even after the issuance of a Prepayment Notice, the Holder may
continue to convert this Debenture as provided in the other provisions of this
Debenture until this Debenture is paid in full. If the Holder converts any
portion of this Debenture after the date of the Prepayment Notice and prior to
the payment of the Prepayment Funds to the Holder (the “Prepayment Conversion
Period”), so that the then outstanding principal of this Debenture is less than
the Prepayment Principal Amount, the Holder shall notify the Prepayment Source
of the then outstanding principal of this Debenture; provided, however, if the
Prepayment Principal Amount is less than the principal of the then Unconverted
Debenture, any such conversions made during the Prepayment Conversion Period
shall be deemed made in the following order of priority: (x) first, out of
principal of the Unconverted Debenture in excess of the Prepayment Principal
Amount, and (y) then, out of the Prepayment Principal Amount. To the extent that
any conversions made during the Prepayment Conversion Period are deemed made out
of the Prepayment Principal Amount, the Prepayment Funds will then be adjusted
to and be deemed to

D/BIP/832197.1


3/31/06


6

--------------------------------------------------------------------------------

be equal such outstanding principal plus all accrued but unpaid interest thereon
through the Prepayment Date.

     (v) If the Prepayment Funds are not timely paid or made available to the
Holder, the Holder will have the option, exercisable at any time prior to the
actual payment of the Prepayment Funds (together with any additional interest
accruing on the Prepayment Principal Amount after the Prepayment Date) to effect
either or both of the following actions: (x) cancellation, ab initio, of the
prepayment contemplated by the Prepayment Notice and (y) cancellation of the
Company’s prepayment right under this Section 4(F).

     5. A. Subject to the terms of the Securities Purchase Agreement, no
provision of this Debenture shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, and interest on,
this Debenture at the time, place, and rate, and in the coin or currency or
where contemplated herein in shares of its Common Stock, as applicable, as
herein prescribed. This Debenture and all other Debentures now or hereafter
issued of similar terms are direct obligations of the Company.

     B. Payment of this Debenture is secured pursuant to the terms of the
Security Interest Agreement, dated as of April 3, 2006 (the “Security Interest
Agreement”) executed by the Company, as debtor, in favor of the Buyer and the
Other Buyers, as secured parties. The terms of the Security Interest Agreement
are incorporated herein by reference.

     6. No recourse shall be had for the payment of the principal of, or the
interest on, this Debenture, or for any claim based hereon, or otherwise in
respect hereof, against any incorporator, shareholder, officer or director, as
such, past, present or future, of the Company or any successor corporation,
whether by virtue of any constitution, statute or rule of law, or by the
enforcement of any assessment or penalty or otherwise, all such liability being,
by the acceptance hereof and as part of the consideration for the issue hereof,
expressly waived and released.

     7. All payments contemplated hereby to be made “in cash” shall be made in
immediately available good funds of United States of America currency by wire
transfer to an account designated in writing by the Holder to the Company (which
account may be changed by notice similarly given). All payments of cash and each
delivery of shares of Common Stock issuable to the Holder as contemplated hereby
shall be made to the Holder at the address last appearing on the Debenture
Register of the Company as designated in writing by the Holder from time to
time; except that the Holder can designate, by notice to the Company, a
different delivery address for any one or more specific payments or deliveries.

     8. If, for as long as this Debenture remains outstanding, the Company
enters into a merger (other than where the Company is the surviving entity) or
consolidation with another corporation or other entity or a sale or transfer of
all or substantially all of the assets of the Company to another person
(collectively, a "Sale"), the Company will require, in the agreements reflecting
such transaction, that the surviving entity expressly assume the obligations of
the Company hereunder. Notwithstanding the foregoing, if the Company enters into
a Sale and the holders of the Common Stock are entitled to receive stock,
securities or property in respect of or in exchange for Common Stock, then as a
condition of such Sale, the Company and any such

D/BIP/832197.1


3/31/06


7

--------------------------------------------------------------------------------

successor, purchaser or transferee will agree that the Debenture may thereafter
be converted on the terms and subject to the conditions set forth above into the
kind and amount of stock, securities or property receivable upon such merger,
consolidation, sale or transfer by a holder of the number of shares of Common
Stock into which this Debenture might have been converted immediately before
such merger, consolidation, sale or transfer, subject to adjustments which shall
be as nearly equivalent as may be practicable. In the event of any such proposed
Sale, (i) the Holder hereof shall have the right to convert by delivering a
Notice of Conversion to the Company within fifteen (15) days of receipt of
notice of such Sale from the Company, except that Section 4(C) shall not apply
to such conversion.

     9. If, at any time while any portion of this Debenture remains outstanding,
the Company spins off or otherwise divests itself of a part of its business or
operations or disposes of all or of a part of its assets in a transaction (the
“Spin Off”) in which the Company, in addition to or in lieu of any other
compensation received and retained by the Company for such business, operations
or assets, causes securities of another entity (the “Spin Off Securities”) to be
issued to security holders of the Company, the Company shall cause (i) to be
reserved Spin Off Securities equal to the number thereof which would have been
issued to the Holder had all of the Holder’s Debentures outstanding on the
record date (the “Record Date”) for determining the amount and number of Spin
Off Securities to be issued to security holders of the Company (the “Outstanding
Debentures”) been converted as of the close of business on the Trading Day
immediately before the Record Date (the “Reserved Spin Off Shares”), and (ii) to
be issued to the Holder on the conversion of all or any of the Outstanding
Debentures, such amount of the Reserved Spin Off Shares equal to (x) the
Reserved Spin Off Shares multiplied by (y) a fraction, of which (I) the
numerator is the principal amount of the Outstanding Debentures then being
converted, and (II) the denominator is the principal amount of the Outstanding
Debentures.

     10. If, at any time while any portion of this Debenture remains
outstanding, the Company effectuates a stock split or reverse stock split of its
Common Stock or issues a dividend on its Common Stock consisting of shares of
Common Stock, the Conversion Price or the Lowest Fixed Conversion Price, if any,
and any other fixed amounts calculated as contemplated hereby or by any of the
other Transaction Agreements shall be equitably adjusted to reflect such action.
By way of illustration, and not in limitation, of the foregoing, (i) if the
Company effectuates a 2:1 split of its Common Stock, thereafter, with respect to
any conversion for which the Company issues shares after the record date of such
split, the Lowest Fixed Conversion Price, if any, shall be deemed to be one-half
of what it had been immediately prior to such split; (ii) if the Company
effectuates a 1:10 reverse split of its Common Stock, thereafter, with respect
to any conversion for which the Company issues shares after the record date of
such reverse split, the Lowest Fixed Conversion Price shall be deemed to be ten
times what it had been calculated to be immediately prior to such split; and
(iii) if the Company declares a stock dividend of one share of Common Stock for
every 10 shares outstanding, thereafter, with respect to any conversion for
which the Company issues shares after the record date of such dividend, the
Conversion Price (whether or not based on a Lowest Fixed Conversion Price) shall
be deemed to be such amount multiplied by a fraction, of which the numerator is
the number of shares (10 in the example) for which a dividend share will be
issued and the denominator is such number of shares plus the dividend share(s)
issuable or issued thereon (11 in the example).

D/BIP/832197.1


3/31/06


8

--------------------------------------------------------------------------------

     11. The Holder of the Debenture, by acceptance hereof, agrees that this
Debenture is being acquired for investment and that such Holder will not offer,
sell or otherwise dispose of this Debenture or the shares of Common Stock
issuable upon conversion thereof except under circumstances which will not
result in a violation of the Act or any applicable state Blue Sky or foreign
laws or similar laws relating to the sale of securities.

     12. This Debenture shall be governed by and construed in accordance with
the laws of the State of New York for contracts to be wholly performed in such
state and without giving effect to the principles thereof regarding the conflict
of laws. Each of the parties consents to the exclusive jurisdiction of the
federal courts whose districts encompass any part of the County of New York or
the state courts of the State of New York sitting in the County of New York in
connection with any dispute arising under this Debenture and hereby waives, to
the maximum extent permitted by law, any objection, including any objection
based on forum non coveniens, to the bringing of any such proceeding in such
jurisdictions. To the extent determined by such court, the Company shall
reimburse the Holder for any reasonable legal fees and disbursements incurred by
the Holder in enforcement of or protection of any of its rights under any of
this Debenture.

     13. JURY TRIAL WAIVER. The Company and the Holder hereby waive a trial by
jury in any action, proceeding or counterclaim brought by either of the Parties
hereto against the other in respect of any matter arising out of or in
connection with this Debenture.

     14. (i) Prior to the Maturity Date, the following shall constitute an
"Event of Default":

a.      The Company shall default in the payment of principal or interest on
this Debenture or any other Debenture in this Series or any other amount due
hereunder or thereunder, and, (i) with respect to a payment of interest on a
Scheduled Interest Payment Date, such default shall continue for a period of
five (5) Trading Days after the Holder gives the Company’s written notice
thereof, and (ii) in all other instances, such default shall continue for a
period of five (5) Trading Days; or   b.      Any of the representations or
warranties made by the Company herein, in the Securities Purchase Agreement or
any of the other Transaction Agreements or in any certificate or financial or
other written statements heretofore or hereafter furnished by the Company in
connection with the execution and delivery of this Debenture or the Securities
Purchase Agreement shall be false or misleading in any material respect at the
time made; or   c.      Subject to the terms of the Securities Purchase
Agreement, the Company fails to authorize or to cause its Transfer Agent to
issue shares of Common Stock upon exercise by the Holder of the conversion
rights of the Holder in accordance with the terms of this Debenture (provided,
however, that for purposes of this provision, such failure to cause the Transfer
Agent to  

D/BIP/832197.1


3/31/06


9

--------------------------------------------------------------------------------

  issue such shares shall not be deemed to occur until two (2) Trading Days
after the Delivery Date), fails to transfer or to cause its Transfer Agent to
transfer any certificate for shares of Common Stock issued to the Holder upon
conversion of this Debenture and when required by this Debenture or any other
Transaction Agreement, and such transfer is otherwise lawful, or fails to remove
any restrictive legend on any certificate or fails to cause its Transfer Agent
to remove such restricted legend, in each case where such removal is lawful, as
and when required by this Debenture, or any other Transaction Agreement, and any
such failure shall continue uncured for five (5) Trading Days; or   d.      The
Company shall fail to perform or observe, in any material respect, any other
covenant, term, provision, condition, agreement or obligation of any Debenture
in this series and such failure shall continue uncured for a period of thirty
(30) days after the Company’s receipt written notice from the Holder of such
failure; or   e.      The Company shall fail to perform or observe, in any
material respect, any covenant, term, provision, condition, agreement or
obligation of the Company under any of the Transaction Agreements and such
failure, if capable of being cured, shall continue uncured for a period of
thirty (30) days after the Holder gives the Company written notice thereof (but
if not capable of being cured, such thirty day period shall be deemed expired
immediately upon the giving of such notice); or   f.      The Company shall (1)
admit in writing its inability to pay its debts generally as they mature; (2)
make a general assignment for the benefit of creditors or commence proceedings
for its dissolution; or (3) apply for or consent to the appointment of a
trustee, liquidator or receiver for its or for     a      substantial part of
its property or business; or   g.      A trustee, liquidator or receiver shall
be appointed for the Company or for     a      substantial part of its property
or business without its consent and shall     not be discharged within sixty
(60) days after such appointment; or   h.      Any governmental agency or any
court of competent jurisdiction at the instance of any governmental agency shall
assume custody or control of the whole or any substantial portion of the
properties or assets of the Company and shall not be dismissed within sixty (60)
days thereafter; or   i.      Any money judgment, writ or warrant of attachment,
or similar process in excess of Five Hundred Thousand ($500,000) Dollars in the
aggregate shall be entered or filed against the Company or any of its properties
or other assets and shall remain unpaid, unvacated, unbonded or unstayed for    
a      period of sixty (60) days or in any event later than five (5) days prior
to     the date of any proposed sale thereunder; or  

D/BIP/832197.1


3/31/06


10

--------------------------------------------------------------------------------

j.      Bankruptcy, reorganization, insolvency or liquidation proceedings or
other proceedings for relief under any bankruptcy law or any law for the relief
of debtors shall be instituted by or against the Company and, if instituted
against the Company, shall not be dismissed within sixty (60) days after such
institution or the Company shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding; or   k.      The
Company shall have its Common Stock suspended from trading on, or delisted from,
the Principal Trading Market for in excess of fifteen (15) consecutive Trading
Days.  

         (ii) After the Maturity Date, the following shall constitute an "Event
of

Default":


a.      The Company shall default in the payment of principal or interest on
this Debenture or any other amount due hereunder, and, in any such instance, the
same shall continue for a period of five (5) Trading Days; or   b.      Subject
to the terms of the Securities Purchase Agreement, the Company fails to
authorize or to cause its Transfer Agent to issue shares of Common Stock upon
exercise by the Holder of the conversion rights of the Holder in accordance with
the terms of this Debenture (provided, however, that for purposes of this
provision, such failure to cause the Transfer Agent to issue such shares shall
not be deemed to occur until two (2) Trading Days after the Delivery Date),
fails to transfer or to cause its Transfer Agent to transfer any certificate for
shares of Common Stock issued to the Holder upon conversion of this Debenture
and when required by this Debenture or any other Transaction Agreement, and such
transfer is otherwise lawful, or fails to remove any restrictive legend on any
certificate or fails to cause its Transfer Agent to remove such restricted
legend, in each case where such removal is lawful, as and when required by this
Debenture, or any other Transaction Agreement, and any such failure shall
continue uncured for five (5) Trading Days.  

         (iii) If an Event of Default shall have occurred and is continuing,
then,

(x) unless and until such Event of Default shall have been cured or waived in
writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default), at the option of the Holder and in the Holder’s sole
discretion, but without further notice from the Holder, the unpaid amount of
this Debenture, computed as of such date, will bear interest at the rate of
eighteen percent (18%) or the highest rate allowed by law, whichever is lower,
from the date of the Event of Default to until and including the date actually
paid; and any

D/BIP/832197.1


3/31/06


11

--------------------------------------------------------------------------------

partial payments shall be applied first to all accrued interest and then to
principal; and

(y) at any time thereafter, and in each and every such case, unless such Event
of Default shall have been cured or waived in writing by the Holder (which
waiver shall not be deemed to be a waiver of any subsequent default), at the
option of the Holder and in the Holder's sole discretion, the Holder may elect
to redeem all or part of the Unconverted Debenture (as defined below) on the
terms provided in Section 15 hereof.

     15. A. The Company acknowledges that if there is an Event of Default, the
Holder may require the Company to immediately redeem all or any part of the
outstanding portion of this Debenture for an amount equal to the Redemption
Amount (as defined below).

     B. For purposes of this Debenture, the following terms shall have the
meanings indicated below:

“Unconverted Debenture” means the principal amount of this Debenture which has
not been converted as of the relevant date.

“Redemption Payment Date” means the date on which the Company actually pays the
Redemption Amount.

“Redemption Amount” means the amount equal to:

V x M CP

where:


     “V” means the principal of an Unconverted Debenture plus any accrued but
unpaid interest thereon; “CP” means the Conversion Price in effect on the date
(the “Redemption Notice Date”) of the Redemption Notice (as defined below); and

     “M” means the highest closing price per share of the Common Stock during
the period beginning on the Redemption Notice Date and ending on the Redemption
Payment Date.

     C. The Holder of an Unconverted Debenture may elect to redeem a portion of
such Unconverted Debenture without electing to redeem the balance of the
Unconverted Debenture. The Holder’s option to redeem all or part of the
Unconverted Debenture shall be exercised by the Holder giving written notice of
the exercise of this provision by the Holder (a “Redemption Notice”) at any time
after a relevant Event of Default has occurred. The Redemption Notice shall
specify (a) the date (the “Redemption Due Date”) on which the

D/BIP/832197.1


3/31/06


12

--------------------------------------------------------------------------------

Redemption Amount shall be paid, which date shall be at least five (5) Trading
Days after the date (a “Redemption Notice Date”) on which the Holder Redemption
Notice is given, and (b) the wire instructions for the account to which the
Redemption Amount is to be paid; provided, however, that the Company shall have
the right to accelerate the date of such payment.

     D. If all of the Unconverted Debentures are being redeemed pursuant to this
Section 5, then, upon payment in full of the Redemption Amount for all of the
Unconverted Debentures in accordance with the provisions of this Section 5, the
Holder shall deliver the Debenture to the Company marked “paid in full”.

     E. If the Redemption Amount is not timely paid by the Company, the Holder
may declare the Redemption Amount due under this Debenture immediately due and
payable, without presentment, demand, protest or notice of any kinds, all of
which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately enforce any and all of the Holder's rights and remedies provided
herein or any other rights or remedies afforded by law, including, but not
necessarily limited to, the equitable remedy of specific performance and
injunctive relief.

     16. Nothing contained in this Debenture shall be construed as conferring
upon the Holder the right to vote or to receive dividends or to consent or
receive notice as a shareholder in respect of any meeting of shareholders or any
rights whatsoever as a shareholder of the Company, unless and to the extent
converted in accordance with the terms hereof.

     17. Any notice required or permitted hereunder shall be given in manner
provided in the Section headed "NOTICES" in the Securities Purchase Agreement,
the terms of which are incorporated herein by reference.

[Balance of page intentionally blank]


13


3/31/06

--------------------------------------------------------------------------------

     18. In the event for any reason, any payment by or act of the Company or
the Holder shall result in payment of interest which would exceed the limit
authorized by or be in violation of the law of the jurisdiction applicable to
this Debenture, then ipso facto the obligation of the Company to pay interest or
perform such act or requirement shall be reduced to the limit authorized under
such law, so that in no event shall the Company be obligated to pay any such
interest, perform any such act or be bound by any requirement which would result
in the payment of interest in excess of the limit so authorized. In the event
any payment by or act of the Company shall result in the extraction of a rate of
interest in excess of a sum which is lawfully collectible as interest, then such
amount (to the extent of such excess not returned to the Company) shall, without
further agreement or notice between or by the Company or the Holder, be deemed
applied to the payment of principal, if any, hereunder immediately upon receipt
of such excess funds by the Holder, with the same force and effect as though the
Company had specifically designated such sums to be so applied to principal and
the Holder had agreed to accept such sums as an interest-free prepayment of this
Debenture. If any part of such excess remains after the principal has been paid
in full, whether by the provisions of the preceding sentences of this Section or
otherwise, such excess shall be deemed to be an interest-free loan from the
Company to the Holder, which loan shall be payable immediately upon demand by
the Company. The provisions of this Section shall control every other provision
of this Debenture.

     IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed by an officer thereunto duly authorized.

Dated:
_________________, 200__


PLURISTEM LIFE SYSTEMS, INC.


By:
_______________________________________

__________________________________________
(Print Name)
__________________________________________
(Title)

14


3/31/06

--------------------------------------------------------------------------------

EXHIBIT A


PLURISTEM LIFE SYSTEMS, INC.


NOTICE OF CONVERSION OF

     7% SENIOR SECURED CONVERTIBLE DEBENTURE SERIES 06-01 DUE
________
, 200_ (To be Executed by the Registered Holder in Order to Convert the
Debenture)

TO:  PLURISTEM LIFE SYSTEMS, INC.  VIA FAX:  (011 972 4) 850-1085    MATAM
Advanced Technology Park        Building No. 20        Haifa, Israel 31905     
  Attn: CFO     


FROM:
_________________________________________________________
(“Holder”)

DATE:
_______________________________________________
(the “Conversion Date”)

RE: Conversion of $_________________ principal amount (the “Converted
Debenture”) of the 7% Convertible Debenture Series 06-01-___ Due ________ 200_
(the “Debenture”) of PLURISTEM LIFE SYSTEMS, INC. (the “Company”) into
________________________ shares (the “Conversion Shares”) of Common Stock
(defined below)


     The captioned Holder hereby gives notice to the Company, pursuant to the
Debenture of PLURISTEM LIFE SYSTEMS, INC. that the Holder elects to convert the
Converted Debenture into fully paid and non-assessable shares of Common Stock,
$0.00001 par value (the “Common Stock”), of the Company as of the Conversion
Date specified above. Said conversion shall be based on the following Conversion
Price

9      $
________________, representing the Variable Conversion Price (as defined in the
Debenture)   9      $
________________, representing the Lowest Fixed Conversion Price (as defined in
the Debenture)   9      $
________________, representing the Lowest Fixed Conversion Price, adjusted in
accordance with the provisions of the Debenture  

3/31/06

--------------------------------------------------------------------------------

Based on this Conversion Price, the number of Conversion Shares indicated above
should be issued in the following name(s):

Name and Record Address
_______________________________
_______________________________
_______________________________


Conversion Shares
_______________
_______________
_______________


     It is the intention of the Holder to comply with the provisions of Section
4(C) of the Debenture regarding certain limits on the Holder's right to convert
thereunder. Based on the analysis on the attached Worksheet Schedule, the Holder
believe this conversion complies with the provisions of said Section 4(C).
Nonetheless, to the extent that, pursuant to the conversion effected hereby, the
Holder would have more shares than permitted under said Section, this notice
should be amended and revised, ab initio, to refer to the conversion which would
result in the issuance of shares consistent with such provision. Any conversion
above such amount is hereby deemed void and revoked.

     As contemplated by the Debenture, this Notice of Conversion is being sent
by facsimile to the telecopier number and officer indicated above.

     If this Notice of Conversion represents the full conversion of the
outstanding balance of the Converted Debenture, the Holder either (1) has
previously surrendered the Converted Debenture to the Company or (2) will
surrender (or cause to be surrendered) the Converted Debenture to the Company at
the address indicated above by express courier within five (5) Trading Days
after delivery or facsimile transmission of this Notice of Conversion.

     The certificates representing the Conversion Shares should be transmitted
by the Company to the Holder

9      via express courier, or   9      by electronic transfer [Not available if
Transfer Agent does not participate]  

within the time contemplated by the Debenture after receipt of this Notice of
Conversion (by facsimile transmission or otherwise) to:

_____________________________________

_____________________________________

_____________________________________

2


3/31/06

--------------------------------------------------------------------------------

     As contemplated by the Debenture, the Company should also pay all accrued
but unpaid interest on the Converted Debenture to the Holder.

     --If the Company elects to pay such interest in Common Stock, as
contemplated by and subject to the provisions of the Debenture, such shares
should be issued in the name of the Holder and delivered in the same manner as,
and together with, the Conversion Shares.

     --If the Company elects or is required to pay the dividends in cash, such
payment should be made by wire transfer as follows:6

___________________________________
___________________________________
___________________________________


_____________________________________
(Print name of Holder)
By:
__________________________________
(Signature of Authorized Person)
______________________________________
(Printed Name and Title)


6Information should include the following:

All Wires:

(1) Bank Name

(2) Bank Address (including street, city, state) (3) ABA or Wire Routing No.

(4) Account Name (5) Account Number

If Wire is going to International (Non-US) Bank, all of the above plus: (6)
SWIFT Number

3


3/31/06

--------------------------------------------------------------------------------

NOTICE OF CONVERSION WORKSHEET SCHEDULE

1. Current Common Stock holdings of Holder and Affiliates
_____________


2. Shares to be issued on current conversion7 _____________


3. Other shares to be issued on other current conversion(s) and other current
exercise(s)
_____________


4. Other shares eligible to be acquired within next 60 days without restriction
_____________


5. Total [sum of Lines 1 through 4]
_____________

6. Outstanding shares of Common Stock8 _____________


7. Adjustments to Outstanding a. Shares known to Holder as previously issued to
Holder or others but not included in Line 6
____________


b. Shares to be issued per Line(s) 2 and 3
____________


c. Total Adjustments [Lines 7a and 7b]
_____________


8. Total Adjusted Outstanding [Lines 6 plus 7c]
_____________

9. Holder’s Percentage [Line 5 divided by Line 8]
_____________


% [Note: Line 9 not to be above 4.99%]

     7 Includes conversion of principal and assumes interest will be paid in
Common Stock at the Conversion Price.

     8 Based on latest SEC filing by Company or information provided by
executive officer of Company, counsel to Company or transfer agent.

--------------------------------------------------------------------------------